Citation Nr: 9914890	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent, on 
appeal from the initial award of service connection for post 
appendectomy intra-abdominal adhesions.

2.  Entitlement to extra-schedular rating for post-
appendectomy intra-abdominal adhesions.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine

INTRODUCTION

The appellant had active service from September 1992 to July 
1994.

This appeal is from rating decisions of November 1994 and 
February 1999 by the Department of Veterans Affairs (VA) 
North Little Rock, Arkansas, Regional Office (RO).  The 
November 1994 rating decision granted service connection and 
assigned an initial rating of 20 percent.  The February 1999 
rating clarified the identity of the service-connected 
disability and increased the rating to 30 percent effective 
from the day following separation from service, consistent 
with the date of the original claim for compensation.  The 
latter decision also considered whether to refer the 
appellant's claim to appropriate VA authority for extra-
schedular rating or TDIU on an extra-schedular basis, as the 
Board had instructed a remand of October 1998. The RO issued 
a supplemental statement of the case (SSOC) in the instant 
case in February 1999.  It did not state extra-schedular 
ratings and TDIU as separate issues in this case, but it did 
address both matters as sub-issues of the claim then in 
appellate status.  See VAOPGCPREC 6-96; VAOPGCPREC 16-92 
(O.G.C. Prec. 6-92).    

Additionally, the February 1999 rating denied service 
connection for a ventral hernia and duodenal ulcer.  The RO 
issued a letter the same date notifying the appellant of the 
denial of these claims.  The appellant responded with two 
statements in February 1999 that are vague, or at least 
ambiguous, in their intent.  Both were styled as a notice of 
disagreement (NOD); however, the statements do not identify 
the issue of service connection for a hernia or a duodenal 
ulcer.  The matter is referred to the RO for clarification of 
whether the appellant intended to file a NOD with the 
February 1999 denial or service connection for a hernia and 
for duodenal ulcer.

The Board remanded the case in October 1997 and in February 
and October 1998.  The issue styled as for a higher rating 
was previously identified as a claim for an increased 
disability rating.  While the case was last on remand, the 
United States Court of Appeals for Veterans Claims 
(previously the United States Court of Veterans Appeals) 
(Court) handed down a decision distinguishing appeals from 
initial assignments of disability ratings in the decision 
that granted service connection from claims for increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court reserved the term "increased rating" for claims based 
on an assertion that a disability had become worse since the 
most recent rating.  The Board has renamed the issues in this 
case consistent with the Court's ruling in Fenderson.


FINDINGS OF FACT

1.  The appellant has post appendectomy intra-abdominal 
adhesions that cause abdominal pain, as well as a painful 
surgical scar.

2.  The appellant has not submitted evidence of marked 
interference with employment by or frequent hospitalization 
due to his service-connected disability, or that his service-
connected disability alone renders him unemployable.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for intra-abdominal adhesions are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.114, Diagnostic Code 7301 (1998).

2.  The criteria for the assignment of a 10 percent 
disability rating, based on a tender scar, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

3.  The veteran's service-connected disability does not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.  
38 C.F.R. § 3.321(b)(1)(1998).

4.  The RO did not err by not referring this case to the 
Director of the Compensation and Pension Service for 
consideration of an total rating based on individual 
unemployability on an extraschedular basis.  38 C.F.R. § 
4.16(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that the appellant had an 
appendectomy in September 1993 for a perforated appendix.  
Postoperatively, the appellant complained of abdominal pain 
and developed a long, thick, hypertrophic, keloid scar, 
tender to palpation, and abdominal pain that was refractory 
to multiple modalities of pain treatment.  On repeated 
examinations, the appellant's complaints were limited to 
incisional pain; he repeatedly denied nausea, vomiting, and 
pain with bowel movements.  Service medical personnel 
considered, but did not resolve, whether the appellant had an 
abdominal obstruction.

The appellant's service separation document shows the 
appellant had a high school education or equivalent.

On VA alimentary appendages, general medical and skin 
examinations in August 1994, the appellant complained of 
constant abdominal pain and discomfort, as well as a painful 
appendectomy scar causing constant pain.  The pain reportedly 
interfered with his eating and he frequently vomited.  He had 
daily nausea and almost daily vomiting due to the pain, but 
no distinctive food intolerance.  He reported his appetite 
was unchanged and his bowel function was good.  He described 
the degree of pain as severe.  There was no anorexia, 
malaise, generalized weakness or weight loss.  His weight was 
154 pounds.  Examination found the abdomen tender, 
particularly in the scar area, which had keloid formation 
around the umbilicus and just below.  Pertinent diagnoses 
included status post appendectomy; painful appendectomy scar 
with keloid formation; and history of nausea and vomiting 
associated with painful appendectomy scar.

Color photographs show a scar from above the navel, about as 
wide as and partially obliterating it, extending downwards to 
the lower abdomen.  Using the appellant's forearm for scale, 
which appears obliquely next to the scar, the scar appears to 
be about half the length of the forearm.  The examiner 
described the scar as 20 centimeters, linear, painful and 
keloid.

VA treatment records dated in November 1994 showed that the 
veteran sought treatment for complaints of abdominal pain in 
his midsection for the past year.  He denied any nausea or 
vomiting.  The examiner noted increased bowel sounds and no 
tenderness of the abdomen.  There was an incisional scar.  
The impression was rule out partial intestinal obstruction 
due to adhesions.

In January and April 1995 statements, the appellant reported 
constant abdominal pain, pain with sex, on urination, while 
walking, and in his sleep.  He asserted he should have 70 or 
90 percent or "full disability."

VA treatment notes dated in June 1996 showed that the veteran 
again sought treatment for stomach pain.  He also stated that 
his scar was tender and hurt him all the time.  On 
examination, the abdomen was soft and there were good bowel 
signs.  The veteran was tender at the upper end of the old, 
midline, surgical scar just around the umbilicus.  The scar 
was keloid.  The assessment was tender keloid abdominal 
surgical scar.

On VA alimentary appendages examination in September 1997, 
the examiner noted the appellant was a very poor historian, 
commenting that his conversation did not suggest a level of 
intelligence consistent with his reported history of college 
education in civil engineering.  The examiner stated he 
obtained the appellant's history regarding his appendicitis, 
appendectomy, and follow-up in service from medical records 
in the VA claims folder.  The appellant complained of being 
sick ever since the surgery.  He reported inability to sleep, 
stomach pain, pain around his navel with bowel movements, 
urination, and with sex.  He reported about 20 pounds of 
weight loss, from about 165 pounds to about 145 pounds.  He 
stated that his appetite was good and he could eat almost 
anything he wanted.  He reported vomiting about one time a 
day.  He once vomited a tablespoon of blood but did not 
remember when or where.  He also complained of having cramps 
in both sides of the abdomen.  He reported his pain as 
severe, and that it interfered with his working.  There was 
no nausea, generalized weakness, anorexia or malaise.  Weight 
loss was questionable, with current weight 148 pounds, 
compared to 154 at the August 1994 VA examination.  A barium 
upper gastrointestinal (UGI) study with small bowel follow-
through found there was no hiatal hernia.  There was normal 
motility of the stomach, and one apparent and other possible 
duodenal ulcer.  The small bowel follow-through showed 
dilation of a loop of small bowel in the left upper pelvis 
and fixity of bowel loops overlying the ileocecal valve.  The 
impression was acute duodenal ulcer disease, cannot rule out 
multiple ulcers of the bulb; and suspect adhesions without 
complete obstruction in patient status post appendectomy.  A 
computed tomography (CT) scan of the abdomen several days 
later found no specific obstruction.  The impression was 
normal study.  The examination diagnoses were status post 
appendectomy, 1993, with chronic abdominal pain; keloid at 
incisional scar, secondary to appendectomy; and duodenal 
ulcer by UGI.

In 18 pages of correspondence comprising not less than nine 
separate mailings in November 1997, the appellant stated his 
desire for a 100 percent rating for the post-operative 
separation of his incisional wound, ulcer, hernia, and 
stomach pain, all of which he attributed to the appendectomy 
in service.  He said he wanted the 100 percent rating for his 
pain.

VA treatment notes dated in November 1997 indicate that the 
veteran was treated for a duodenal ulcer.  He denied any 
weight loss, as well as any change in bowel or bladder 
habits.

In April 1998, a VA Acting Chief of Gastroenterology reviewed 
the appellant's medical records.  The doctor noted the 
history of appendectomy in service and subsequent complaints 
of abdominal pain, nausea, vomiting, pain on urination and 
with sexual activity since the operation.  The doctor noted 
the October 1997 CT scan was normal, and the October 1997 UGI 
examination showed duodenal ulcers, with the small bowel 
follow-through suggestive of adhesions within the abdominal 
cavity.  The doctor opined those adhesions were likely the 
etiology of his pain.  He further opined emphatically that 
the studies showed no evidence of obstruction and there was 
no delay of the barium emptying into the colon; it arrived in 
the colon prior to two hours after ingestion, which was 
normal.  The final diagnosis was intra-abdominal adhesions 
without evidence of obstruction and without evidence of 
delayed motility; the adhesions are likely secondary to the 
appendectomy.  (Emphasis in doctor's report.)

In November 1998, the RO provided the appellant with VA forms 
to apply for a TDIU, VA Form 21-8940, and to solicit 
information from his last employer.  VA Form 21-4192.  A 
cover letter said he should take the form for employment 
information to each employer of the past five years for 
completion, unless the appellant had been self-employed.  The 
letter stated the specific information the employer was to 
report.  It also stated he should provide the information 
within 60 days, and if not provided within one year, VA may 
not pay benefits prior to the date of its receipt.

The appellant returned the forms in November 1998.  In his 
application for TDIU, he reported he last worked full time in 
1993 and that he became too disabled to work in December 
1995.  He last work four to eight hours a week as a chicken 
cutter.  He also reported, variously, that he had a second 
grade education, that he had no other education or training 
before he became too disabled to work, and that he had a high 
school education.  He completed the request for employment 
information form himself.  He apparently did not take it to 
any previous employer.  On it he reported his last employment 
in both 1993 and from 1995 to 1997.

Private medical records received in December 1998, 
encompassing treatment from March 1996 to November 1998, 
repeated complaints and treatment for abdominal pain.  In 
March 1997, the appellant sought emergency treatment at 
Magnolia Hospital for abdominal pain, reporting an 
appendectomy six months before.  Examination revealed the 
abdomen soft with guarding on palpation; there were very 
diminished bowel sounds.  The appellant denied nausea and 
vomiting.  He complained of pain around the umbilicus and 
incisional pain since surgery.  The examiner noted the scar 
was well healed. The last bowel movement had been that day 
and was normal; tenderness about the umbilicus was described 
as incisional. The diagnosis was incisional pain.  February 
and November 1998 treatment records noted treatment for 
ulcers.  However, in February 1998, the veteran complained of 
pain at the scar site for his appendix surgery.  The scar was 
described as well healed.  The assessment was probable 
neuroma at incisional scar.

The RO issued a SSOC in February 1999.  It quoted or 
discussed, with citation, the regulations pertinent to the 
appellant's claim, including those informing him of his 
burden to submit evidence, 38 C.F.R. § 3.159 (1998), setting 
forth the criteria for extra-schedular rating, 38 C.F.R. 
§ 3.326(b)(1) (1998), and for TDIU as they pertained to his 
schedular rating.  38 C.F.R. § 4.16(b) (1998).

In a multi-page statement received in February 1999, the 
appellant requested the prompt return of his case to the 
Board.  He reiterated his desire for a higher rating, i.e., 
70, 90 or 100 percent rating.

In a March 1999 brief, the appellant's representative stated 
that review of the appellant's responses to inquiries in 
support of his claim for TDIU and of his other correspondence 
shows that he has difficulty providing any type of historical 
or other information.  The representative argues that VA has 
a heightened duty to assist the appellant to develop his 
claim in light of his limitations.  The representative argues 
that VA should obtain employment information about the 
appellant from the Social Security Administration.  The 
representative further asserts that VA has adopted 
administrative provisions in its program manual, M 21-1, 
Parts III and IV that have the force of substantive law and 
require that VA assist the appellant to develop his case 
prior to determining whether a claim is well grounded.  The 
representative also requested that the Board instruct the RO 
to inform the appellant of the one year time limit to produce 
evidence as provided in 38 U.S.C. § 5103(a).


II.  Analysis


A.  Schedular Rating

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating.

An appeal for a schedular rating in excess of that initially 
awarded is inherently well grounded, as it is an appeal of 
right, 38 U.S.C.A. § 7104(a) (West Supp. 1998), and logically 
must be well grounded if the underlying claim was well 
grounded, as presumably was a claim for compensation that was 
granted.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(holding that when a claimant is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 
The appellant has not suggested any source of medical or 
other information about his disability other than those of 
record.  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).

The appellant is service connected for post-appendectomy 
intra-abdominal adhesions.  The condition listed in the VA 
rating schedule that most closely resembles intra-abdominal 
adhesion by location and symptoms is adhesions of the 
peritoneum.  38 C.F.R. § 4.114, Diagnostic Code 7301 (1998).  
Such rating of unlisted conditions by analogy is permitted.  
38 C.F.R. § 4.20 (1998).

The diagnostic code provides that mild adhesions are rated 0 
percent disabling.  Moderate adhesions; pulling pain on 
attempting work or aggravated by movements of the body, or 
occasioning episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention 
are rated 10 percent disabling.  Moderately severe adhesions; 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
are rated 30 percent.  Severe; definite partial obstruction 
shown by x-ray, with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer or operation 
with drainage, warrants the assignment of a 50 percent 
disability rating.

The Board concludes that the findings on medical examination 
do not show symptoms of the severity and persistence such to 
provide a basis for the next higher rating of 50 percent 
under Diagnostic Code 7301.  The veteran suffered a ruptured 
appendix in 1993; however, the medical evidence of record, 
including the October 1997 CT scan of the abdomen and the 
April 1998 VA gastroenterologist's opinion, ruled out the 
presence of partial obstruction.  There have been no findings 
of colic distention.  

The veteran's contentions on appeal and/or statements 
submitted in support of his claim have been accorded due and 
sympathetic consideration.  The record shows ongoing 
refractory complaints of pain, nausea, vomiting, and other 
symptoms as reported.  None but the abdominal tenderness has 
been clinically documented.  There are no inpatient or 
outpatient treatment records documenting the presence of 
nausea or vomiting.  Those symptoms are unwitnessed in the 
medical record.  The appellant has proven such an unreliable 
historian, reporting in 1997, four years after his surgery, 
that it has occurred six months before, and reporting his 
education and employment history inconsistently, that the 
Board cannot reasonably take his uncorroborated statements as 
credible.  The Board finds the probative weight of the 
veteran's statements about the extent and frequency of his 
subjective symptoms to be not credible when compared with the 
medical records of treatment or in this case, the lack 
thereof.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The lack of any 
objective medical documentation of the veteran's alleged 
symptomatology, despite complaints of almost daily vomiting, 
strains credibility. 

The appellant had a perforated appendix; however, it is clear 
from the evidence that he does not have the subsequent 
manifestations of peritoneal adhesions that warrant a 50 
percent rating, either due to the perforation of the appendix 
or due to any other cause related to his appendectomy.  
38 C.F.R. § 4.114, Diagnostic Code 7301.  Nor does the 
disability picture nearly approximate them.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against a rating higher 
than 30 percent for post-appendectomy intra-abdominal 
adhesions at any time.

The facts in this case additionally raise the question 
whether the appendectomy surgical scar may be separately 
rated without rating the same disability twice, called 
"pyramiding."

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1998).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that a veteran 
may have separate and distinct manifestations attributable to 
the same injury and should be compensated under different 
diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

The medical record shows impressions of a painful scar on 
objective demonstration, and of attribution of pain to intra-
abdominal adhesions from the same surgery, i.e., by the VA 
gastroenterologist in April 1998.  The manifestations 
attributable to the scar (i.e., cutaneous pain) although 
arising from the same service-connected disability, are 
separate and distinct from the symptomatology, for which the 
veteran is being compensated under Diagnostic Code 7301.  The 
symptomatology for the scar is not duplicative of or 
overlapping with the symptomatology of the intra-abdominal 
adhesions (i.e., internal abdominal pain).  Consideration is 
therefore given to whether a compensable evaluation for the 
scar should be assigned under an applicable diagnostic code.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994); 
38 C.F.R. § 4.14 (1998).

Here, the Board finds that the scar warrants a compensable 
rating under criteria provided by the VA Schedule for Rating 
Disabilities under the General Rating Formula for the Skin.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).  
A 10 percent rating is warranted under diagnostic code 7803 
for scars, superficial, poorly nourished, with repeated 
ulceration.  Under diagnostic code 7804, a 10 percent rating 
is warranted for scars, superficial, tender and painful on 
objective demonstration.  Scars may also be rated on 
limitation of function of an affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1998).  On VA scars 
examination in August 1994 the examiner noted a painful 
keloid scar in the veteran's lower abdomen.  The VA 
examiner's observation provides the objective demonstration 
necessary for a compensable rating under diagnostic code 
7804.  Consequently, the Board finds that the veteran's scar 
warrants a 10 percent disability rating.  Diagnostic code 
7804 does not permit a higher disability rating than 10 
percent.


B.  Extra-Schedular Rating and TDIU

Regarding the matters of extra-schedular rating or TDIU, the 
issue before the Board is best stated as whether the evidence 
requires referral of the question of entitlement to either 
benefit to the appropriate VA authority.  Floyd v. Brown, 9 
Vet. App. 88 (1996); Fisher v. Principi, 4 Vet. App. 57, 
reconsideration denied 4 Vet. App. 405 (1993).  These claims 
were raised in the context of the above increased rating 
claim and are viewed as components of that claim, rather than 
separate claims.  See VAOPGCPREC 6-96.  The Board finds that 
the veteran is not prejudiced by its decision because "if 
the appellant has raised an argument or asserted the 
applicability of a law . . ., it is unlikely that the 
appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8 
(O.G.C. Prec. 16-92).  The RO adjudicated these issues in 
February 1999 and issued a supplemental statement of the case 
in that same month addressing both matters as sub-issues of 
the claim then in appellate status.  The veteran was provided 
an opportunity to respond, and in a February 1999 written 
statement claimed that he was entitled to a 70, 90, or 100 
percent rating.    

Here, the Board concludes that there is no evidence of 
exceptional or unusual circumstances which could support an 
extraschedular rating and no evidence of unemployability due 
to the service-connected disability or disabilities at issue 
which could support a TDIU rating. 

i.  Extra-Schedular Rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 7301, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any periods of hospitalization for his service-
connected disability.  There is no subjective or objective 
evidence in the claims file to suggest that marked 
interference with employment is the result of the 
service-connected disability at any time.  The veteran told 
the September 1997 VA examiner that his pain interfered with 
his working, but he has submitted no evidence to show the 
extent of that interference.  The veteran also suffers from 
nonservice-connected disabilities, including a duodenal ulcer 
and a hernia.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ii.  TDIU

The criteria for a total rating based on individual 
unemployability provide as follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

38 C.F.R. § 4.16(a) (1998).

In this case, the veteran has a service-connected disability 
rated at 30 percent and 10 percent and therefore the 
percentage requirements of section 4.16(a) of the regulations 
are not met.  Therefore, he does not meet the percentage 
requirements for consideration for a total rating based on 
individual unemployability under section 4.16(a) of the 
regulations.  In such cases, a total rating based on 
individual unemployability may still be granted on an 
extraschedular basis under 4.16(b).  

Section 4.16(b) of the regulations provides,

(b)  It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

Again, the Board finds that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided under 
Diagnostic Code 7301, but the medical evidence reflects that 
those manifestations are not present in this case.  There is 
also no evidence of an exceptional disability picture in this 
case.  The veteran has required no periods of hospitalization 
for service-connected disability. 

With regard to employment, there is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of the service-connected disability.  The 
application for TDIU is confusing.  Much of the information 
reported by the appellant does not answer the questions 
asked, or makes no sense as answers to the questions.  Some 
of the information is inconsistent.  Likewise for the report 
of employment information that the appellant improperly 
completed himself after reporting that he had been employed 
by a company, i.e., not self-employed and thus the proper 
person to complete the form.  It appears that the appellant 
was last employed as a chicken cutter and has at least a high 
school education.  Even if he was precluded from certain 
types of employment that required extensive physical labor, 
there is no evidence showing that he could not maintain 
employment in a more sedentary job.  His service-connected 
disability does not prevent him from doing all types of 
employment which are consistent with his background.  He has 
not submitted any evidence that he is unemployable, i.e., 
"unable to secure or follow a substantially gainful 
occupation," 38 C.F.R. § 4.16(a) (1998).  He has not even 
said so.  Under these circumstances, he is employable.

Accordingly, the Board concludes that the RO's decision not 
to refer this case for extraschedular consideration under 
sections 3.321(b)(1) or 4.16(b) was reasonable and that 
referral for such consideration was not required by the 
evidence in this case.  38 C.F.R. § 4.16(b) (1998); see Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may 
consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Concerning the application for a TDIU, the appellant was 
responding to a letter from VA that set out in detail the 
information needed and met the section 5103(a) requirement to 
inform him to submit the evidence within one year of the date 
of the letter.  There is nothing more VA can tell the 
appellant about what evidence he should submit to complete 
his application.  He is fully informed, both by the November 
1998 letter and by the item headings on the forms themselves, 
about the information necessary to complete his application.  
Additionally, the supplemental statement of the case informed 
him of his burden to produce evidence in support of his 
claims.  VA has discharged any duty it reasonably has to 
inform the appellant of the evidence necessary to complete 
his applications.  38 U.S.C.A. § 5103(a) (West 1991).

The appellant's representative argues VA has a heightened 
duty to assist the appellant because of his apparent 
incapacity to help himself.  Specifically, the representative 
argues the Secretary, through a VA administrative manual, has 
volunteered and obligated VA to assist the appellant to 
develop his claim even if it is not well grounded, 
instructing through the manual to develop the evidence in a 
claim to determine if it is well grounded.

The Board cannot agree.  The Court has quite clearly and 
consistently held that "Only when the claim is well grounded 
does the Secretary have an obligation to 'assist such a 
claimant in developing the facts pertinent to the claim.'"  
Robinette, 8 Vet. App. at 74.  Subsequent to the revisions to 
the M21-1 manual, the Court held that 38 C.F.R. § 19.9 
(providing for remand if further evidence is necessary for a 
proper appellate decision) does not require the Board to 
remand a claim for additional development prior to 
determining that it is not well-grounded, and the Secretary 
is not required to seek any further development in the 
absence of a well-grounded claim.  Meyer v. Brown, 9 Vet. 
App. 425, 433-34 (1996) (a decision that a claim is not well 
grounded is a proper appellate decision within the meaning of 
38 C.F.R. § 19.9).

The Court's precedents bind the Board.  38 U.S.C.A. § 7261 
(West 1991).  It is bound by statute.  38 C.F.R. § 19.5 
(1998).  Manual provisions do not bind it.  Id.  Although the 
Court has held that substantive manual provisions have the 
force of regulations, Fugere v. Derwinski, 1 Vet. App. 103 
(199), the Court has not held the provisions cited by the 
appellant's representative to be substantive provisions.  
Absent a ruling by the Court that the cited manual provisions 
are substantive and consistent with statute, the Board cannot 
order further assistance to the appellant.

The Board does feel constrained to notice that the RO did 
send to the appellant's representative a copy of the November 
1998 letter informing the appellant of the information 
necessary to complete the application for TDIU or extra-
schedular rating.  The Board knows of no constraint upon the 
appellant's representative to inhibit the representative's 
assisting him to prosecute his claim.  Moreover, while the 
appellant's representative maintains that VA should obtain 
employment information about the appellant from SSA, there is 
no indication of record that the appellant ever applied for 
SSA benefits.


ORDER

An initial rating in excess of 30 percent for post-
appendectomy intra-abdominal adhesions is denied.  

Entitlement to a 10 percent disability rating, and no more, 
for a tender scar is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to an extra-schedular rating or for a total 
disability rating based on individual unemployability due to 
service-connected disability are denied.



		
	P. M. DILORENZO
	Member, Board of Veterans' Appeals



 

